Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 1 of 11 PageID #: 1



                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
KATHLEEN ROSS,                                        :
an individual,                                        : CASE NO.:
                                                      :
                  Plaintiff,                          :
                                                      : Judge:
vs.                                                   :
                                                      :
                                                      : Magistrate:
                                                      :
ROSELLA PIZZA, INC., and                              :
HUNG TAO REALTY, INC.,                                :
                                                      :
                  Defendants.                         :
------------------------------------------------------x

                                        COMPLAINT

       Plaintiff, KATHLEEN ROSS, by and through her undersigned counsel, hereby files this

Complaint and sues ROSELLA PIZZA, INC. (“ROSELLA”) and HUNG TAO REALTY, INC.

(“HUNG TAO”) (collectively referred to as “Defendants”) for declaratory and injunctive relief,

compensatory damages, statutory damages, attorneys’ fees, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”), the New York State Human Rights

Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”), the New York State Civil Rights Law, N.Y.

Civ. Rights Law § 40 et seq. (“NYSCRL”), and the New York City Human Rights Law, New

York City, N.Y., Code § 8-101 et seq. (“NYCHRL”), and alleges:

                              JURISDICTION AND PARTIES

1.     This is an action for declaratory and injunctive relief pursuant to Title III of the

       Americans With Disabilities Act, 42 U.S.C. §12181 et seq. This Court is vested with

       original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343.

2.     This is an action for compensatory damages and statutory damages pursuant to the New


                                               1
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 2 of 11 PageID #: 2



     York State Human Rights Law, N.Y. Exec. Law § 290 et seq., New York State Civil

     Rights Law, N.Y. Civ. Rights Law § 40 et seq., and the New York City Human Rights

     Law, New York City, N.Y., Code § 8-101 et seq. This Court is vested with supplemental

     jurisdiction pursuant to 28 U.S.C. § 1367.

3.   Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

4.   Plaintiff, KATHLEEN ROSS, (hereinafter referred to as “MS. ROSS”), is a resident of

     the State of New York, Queens County.

5.   MS. ROSS is a qualified individual with a disability under the ADA, the NYSHRL, the

     NYSCRL, and the NYCHRL. MS. ROSS is afflicted with cerebral palsy and uses a

     walker for her primary means of mobility.

6.   Due to her disability, MS. ROSS is substantially impaired in several major life activities

     and requires a walker for mobility. Specifically, MS. ROSS is unable to walk, stand, or

     use her legs without use of her walker.

7.   Upon information and belief, Defendant ROSELLA is a corporation organized in the

     state of New York and doing business in New York County.

8.   Upon information and belief, HUNG TAO is the owner and/or lessor of the real

     properties and improvements that are the subject of this action, to wit: the Rosella’s

     Pizzeria restaurant located at 164 William Street, New York, New York, 10038

     (hereinafter referred to as “the Property”).

9.   Upon information and belief, Defendant ROSELLA is a limited liability company

     organized in the state of New York and doing business in New York County.



                                               2
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 3 of 11 PageID #: 3



10.   Upon information and belief, ROSELLA is the lessee and/or operator of the Property.

11.   The Property is a place of public accommodation, a restaurant open to the general public

      during normal business hours.

12.   Defendants are obligated to comply with the ADA.

13.   All events giving rise to this lawsuit occurred in the Eastern District of New York, New

      York County, New York.

                     COUNT I - VIOLATION OF TITLE III OF THE
                        AMERICANS WITH DISABILITIES ACT

14.   MS. ROSS realleges and reavers Paragraphs 1 – 13 as if they were expressly restated

      herein.

15.   The Property is a place of public accommodation, subject to the ADA, generally located

      at: 164 William Street, New York, New York, 10038.

16.   The Property is located only about twelve miles away from MS. ROSS’s home.

17.   MS. ROSS desires to enter the Property to dine in at the Rosella’s Pizzeria restaurant.

18.   MS. ROSS has desired to enter the Property in the past and presently desires to enter the

      Property.

19.   MS. ROSS has observed and is aware of mobility-related barriers at the Property, as

      discussed below in Paragraph 27.

20.   MS. ROSS has visited the Property, and is aware that if she were to try to enter the

      Property she would experience serious difficulty accessing the goods and utilizing the

      services therein due to the architectural barriers discussed in Paragraph 27 of this

      Complaint, which still exist.


                                               3
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 4 of 11 PageID #: 4



21.   MS. ROSS is deterred from entering the Property due to the architectural barriers

      discussed in Paragraph 27 of this Complaint.

22.   MS. ROSS intends to and will enter the Property to utilize the goods and services in the

      future, but fears that she will encounter the same barriers to access which are the subject

      of this action.

23.   The barriers discussed below in Paragraph 27 are excluding MS. ROSS from the

      programs, services, and activities offered at the Rosella’s Pizzeria restaurant at the

      Property.

24.   The barriers discussed below in Paragraph 27 are excluding MS. ROSS from the equal

      opportunity to participate in, or benefit from, the goods, services, and accommodations

      which are offered to the general public at the Rosella’s Pizzeria restaurant at the Property.

25.   MS. ROSS plans to and will visit the Property in the future as a patron and also as an

      ADA tester to determine if the barriers to access alleged herein have been modified.

26.   MS. ROSS presently fears that she will encounter the mobility-related barriers which

      exist at the Property when she returns to the Property in the near future.

27.   Upon information and belief, Defendants are in violation of 42 U.S.C. § 12181 et seq.

      and 28 C.F.R. § 36.302 et seq., and the Property is not accessible due to, but not limited

      to, the following barriers, which presently exist:

                        A.   There are two steps up into the William Street front entrance of the

                             Rosella’s Pizzeria restaurant at the Property, without the required

                             access ramp;

                        B.   There is no accessible entrance into the Property;



                                                4
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 5 of 11 PageID #: 5



                     C.      Other mobility-related ADA barriers, both interior and exterior, to

                             be identified following a complete inspection of the Property.

28.   MS. ROSS continues to desire to visit the Property, but will continue to experience

      serious difficulty until the barriers discussed in Paragraph 27 are removed.

29.   MS. ROSS intends to and will visit the Property to utilize the goods and services in the

      future, but fears that Defendants will continue to discriminate against her by failing to

      modify the barriers at the property.

30.   Upon information and belief, all barriers to access and ADA violations still exist and

      have not been remedied or altered in such a way as to effectuate compliance with the

      provisions of the ADA, even though removal is readily achievable.

31.   Upon information and belief, removal of the discriminatory barriers to access located at

      the Property is readily achievable, reasonably feasible, could be easily accomplished, and

      would not place an undue burden on Defendants.

32.   Upon information and belief, removal of the barriers to access located at the Property

      would provide MS. ROSS with an equal opportunity to participate in, or benefit from, the

      goods, services, and accommodations which are offered to the general public at the

      Rosella’s Pizzeria restaurant at the Property.

33.   Upon information and belief, Defendants have failed to adopt any alternatives to barrier

      removal which would provide MS. ROSS with equal access to the accommodations

      which are offered for public use at the Rosella’s Pizzeria restaurant at the Property.

34.   Independent of her intent to return as a patron to the Property, MS. ROSS additionally

      intends to return as an ADA tester to determine whether the barriers to access stated



                                                5
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 6 of 11 PageID #: 6



      herein have been remedied.

35.   MS. ROSS has retained the undersigned counsel and is entitled to recover reasonable

      attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

      12205.

      COUNT II - VIOLATION OF NEW YORK STATE HUMAN RIGHTS LAW

                  (NEW YORK STATE EXECUTIVE LAW, §§ 296-297)

36.   MS. ROSS hereby incorporates by reference all allegations contained in all preceding

      paragraphs of this Complaint as if they were expressly set forth herein.

37.   As the owner, manager, lessee, and/or proprietor of a place of public accommodation

      within the jurisdiction of the State of New York, Defendants are obligated to comply with

      the provisions of the NYSHRL, N.Y. Exec. Law § 296(2).

38.   N.Y. Exec. Law § 296(2) provides: “It shall be an unlawful discriminatory practice for

      any person, being the owner, lessee, proprietor, manager, superintendent, agent or

      employee of any place of public accommodation, . . . because of the . . . disability . . . of

      any person, directly or indirectly, to refuse, withhold from or deny to such person any of

      the accommodations, advantages, facilities or privileges thereof.”

39.   The conduct alleged herein discriminates against MS. ROSS on account of her disability.

40.   The conduct alleged herein violates the NYSHRL, N.Y. Exec. Law § 296(2).

41.   Defendants have violated the NYSHRL by depriving MS. ROSS of the full and equal

      enjoyment of the accommodations, advantages, facilities, and privileges offered at the

      Property, namely the ability to enter into and dine in at the Rosella’s Pizzeria restaurant at

      the Property.



                                                6
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 7 of 11 PageID #: 7



42.   Defendants have violated the NYSHRL by failing to remove the architectural barriers at

      the Property.

43.   Defendants have further violated the NYSHRL by failing to make the Property accessible

      through alternative methods to barrier removal.

44.   Upon information and belief, removal of the discriminatory barriers to access located at

      the Property is readily achievable, reasonably feasible, could be easily accomplished, and

      would not place an undue burden on Defendants.

45.   Defendants’ conduct has resulted in a cognizable injury to MS. ROSS.

46.   MS. ROSS has been damaged and will continue to be damaged by this discrimination as

      more fully set forth above.

47.   As a direct and proximate result of Defendants’ unlawful discrimination in violation of

      the NYSHRL, MS. ROSS has suffered mental anguish, inconvenience, emotional

      distress, frustration, anxiety, and humiliation.

48.   MS. ROSS prays for judgment for damages to pursuant to N.Y. Exec. Law § 297(4), and

      all other relief allowed by law.

      COUNT III - VIOLATION OF NEW YORK STATE CIVIL RIGHTS LAW

                              (N.Y. Civ. Rights§§ 40-c and 40-d)

49.   MS. ROSS hereby incorporates by reference all allegations contained in all preceding

      paragraphs of this Complaint as if they were expressly set forth herein.

50.   As the owner, manager, lessee, and/or proprietor of a place of public accommodation

      within the jurisdiction of the State of New York, Defendants are obligated to comply with

      the provisions of the NYSCRL, N.Y. Civ. Rights §40 et seq.

51.   MS. ROSS has complied with the notice requirements of N. Y. Civ. Rights section 40-d,

                                                7
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 8 of 11 PageID #: 8



      as notice of this action was served upon the attorney general prior to or concurrently with

      the initiation of this suit.

52.   Section 40 of the NYSCRL states that “All persons within the jurisdiction of this state

      shall be entitled to the full and equal accommodations, advantages, facilities and

      privileges of any places of public accommodations. . . .”

53.   Section 40-c of the NYSCRL states that “[n]o person shall, because of . . . disability . . .

      be subjected to any discrimination in his or her civil rights . . . by any firm, corporation or

      institution. . . .”

54.   The conduct alleged herein discriminates against MS. ROSS on account of her disability.

55.   The conduct alleged herein violates the NYSCRL.

56.   Defendants have violated the NYSCRL by depriving MS. ROSS of the full and equal

      enjoyment of the accommodations, advantages, facilities, and privileges offered by

      Defendants at the Property, namely the ability to enter into and dine in at the Rosella’s

      Pizzeria restaurant at the Property.

57.   Defendants have violated the NYSCRL section 40-c, inter alia, by subjecting MS. ROSS,

      as a person with a disability, to discrimination in her civil rights.

58.   Defendants have further violated the NYSCRL by being in violation of the rights

      provided under the ADA and the New York State Human Rights Law, N.Y. Exec. Law §

      296.

59.   Defendants’ conduct has resulted in a cognizable injury to MS. ROSS.

60.   MS. ROSS has been damaged and will continue to be damaged by this discrimination as

      more fully set forth above.

61.   MS. ROSS prays for judgment pursuant to N.Y. Civ. Rights section 40-d, including

                                                 8
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 9 of 11 PageID #: 9



      statutory damages, and all other relief allowed by law.

      COUNT IV - VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW

                            (New York City, N.Y., Code § 8-502)

62.   MS. ROSS hereby incorporates by reference all allegations contained in all preceding

      paragraphs of this Complaint as if they were expressly set forth herein.

63.   As the owner, manager, lessee, and/or proprietor of a place of public accommodation

      within the jurisdiction of the City of New York, Defendants are obligated to comply with

      the provisions of the NYCHRL, New York City, N.Y., Code § 8-107(4).

64.   MS. ROSS will comply with the notice requirements of N.Y. Code § 8-502, as a copy of

      this Complaint will be served upon the authorized representatives of the city commission

      on human rights and the corporation counsel within ten days of commencing this action.

65.   N.Y. Code § 8-107(4) provides: “It shall be an unlawful discriminatory practice for any

      person, being the owner, lessee, proprietor, manager, superintendent, agent or employee

      of any place or provider of public accommodation, because of the . . . disability . . . of

      any person, directly or indirectly, to refuse, withhold from or deny to such person any of

      the accommodations, advantages, facilities or privileges thereof.”

66.   The conduct alleged herein discriminates against MS. ROSS on account of her disability.

67.   The conduct alleged herein violates the NYCHRL, N.Y. Code § 8-107.

68.   Defendants have violated the NYCHRL, N.Y. Code § 8-107(4) by depriving MS. ROSS

      of the full and equal enjoyment of the accommodations, advantages, facilities, and

      privileges offered by Defendants at the Property, namely the ability to enter into and dine

      in at the Rosella’s Pizzeria restaurant at the Property.

69.   Defendants have violated the NYCHRL, N.Y., Code § 8-107(4) by failing to remove the

                                                9
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 10 of 11 PageID #: 10



       architectural barriers at the Property.

70.    Defendants have violated the NYCHRL, N.Y. Code § 8-107 (17) because, upon

       information and belief, Defendants’ policies or practices regarding the removal of

       architectural barriers at the Property have a disparate impact on persons with mobility

       related disabilities.

71.    Defendants’ conduct has resulted in a cognizable injury to MS. ROSS.

72.    MS. ROSS has been damaged and will continue to be damaged by this discrimination as

       more fully set forth above.

73.    As a direct and proximate result of Defendants’ unlawful discrimination in violation of

       the NYCHRL, MS. ROSS has suffered mental anguish, inconvenience, emotional

       distress, frustration, anxiety, and humiliation.

74.    MS. ROSS prays for judgment pursuant to N.Y. Code § 8-502(a) for injunctive relief, for

       damages, and for all other relief allowed by law.

75.    MS. ROSS has retained the undersigned counsel and is entitled to recover reasonable

       attorneys’ fees, costs and litigation expenses from Defendants pursuant to N.Y. Code § 8-

       502(g).



       WHEREFORE, MS. ROSS demands judgment against Defendants, and requests the

following relief:

       A.        That this Court declare that the Property owned, leased, and/or operated by

                 Defendants is in violation of the ADA, the NYSHRL, the NYSCRL, and the

                 NYCHRL;

       B.        That this Court enter an Order directing Defendants to alter the Property to make

                                                 10
Case 1:18-cv-06610-ILG-RML Document 1 Filed 11/19/18 Page 11 of 11 PageID #: 11



            it accessible to and useable by individuals with mobility disabilities to the full

            extent required by Title III of the ADA;

      C.    That this Court enter an Order awarding MS. ROSS compensatory damages, as

            provided for under N.Y. Exec. Law § 297(4) and New York City, N.Y., Code § 8-

            502(a);

      D.    That this Court enter an Order awarding MS. ROSS statutory damages, as

            provided for under N.Y. Civ. Rights section 40-d;

      E.    That this Court award reasonable attorneys’ fees, costs (including expert fees),

            and other expenses of suit, to MS. ROSS, pursuant to 42 U.S.C. § 12205 and New

            York City, N.Y., Code § 8-502(g) ; and

      F.    That this Court award such other and further relief as it deems necessary, just and

            proper.




                                                 Respectfully Submitted,


                                                 BIZER & DeREUS, L.L.C.
                                                 Attorneys for Plaintiff
                                                 Andrew D. Bizer (NY Bar # 4208955)
                                                 andrew@bizerlaw.com
                                                 3319 St. Claude Ave.
                                                 New Orleans, LA 70117
                                                 T: 504-619-9999; F: 504-948-9996

                                             By:/s/ Andrew D. Bizer
                                                  Andrew D. Bizer




                                            11
